Citation Nr: 1743245	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to service-connected hypertension.

2. Entitlement to an initial rating in excess of 10 percent disabling for hypertension, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2012 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain an addendum VA examination to determine whether the medical evidence of record supported a finding that the Veteran had a diagnosis for CAD.  The examiner was additionally asked to opine whether the Veteran's complaints of chest pain, shortness of breath and/or headaches were related to his service-connected hypertension.  Lastly, the examiner was asked to opine whether the Veteran's hypertension resulted in interference with his ability to work.  The Board notes that the requested addendum medical opinion was obtained in May 2015 and has been associated with the claims file.  After reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a June 2016 brief by the Veteran's representative asserted that the service-connected hypertension prevented the Veteran from working.  Accordingly, it might be said that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of the claim for a higher rating for hypertension as it was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board further notes that the Veteran has filed a separate claim for a TDIU that is currently on appeal.  Additionally, claims related to that appeal include service connection claims for bilateral hearing loss and posttraumatic stress disorder.  The Veteran has requested a Travel Board hearing with respect to these claims, which has not yet been scheduled.  Such matters will be subject to later Board action.  Accordingly, the Board finds that a no further action pursuant to Rice is required.


FINDINGS OF FACT

1. The Veteran has a diagnosis for CAD; the Veteran's diagnosed CAD is secondary to his service-connected hypertension.

2. The Veteran's hypertension has not been shown to interfere with his ability to work or required frequent hospitalizations.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2. The criteria for an initial rating in excess of 10 percent on an extra-schedular basis for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.21, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in December 2008, January and October 2010, and June 2012.

As noted above, in March 2014 the Board remanded the claims in order to obtain an addendum medical opinion to determine whether the evidence of record supported a finding that the Veteran had a diagnosis for CAD and for information regarding any interference with the Veteran's ability to work caused by his hypertension.  The Board's remand was based on a finding that the February 2012 addendum opinion was based on an incomplete record.  The requested addendum medical opinion was obtained in May 2015.  As discussed more fully below, the Board finds the May 2015 addendum opinion was adequate based on the evidence contained in the claims file at the time it was issued.  Additionally, the Board has reviewed the examination report and finds it is adequate to adjudicate the issues on appeal.  

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of nonservice-connected condition.  38 C.F.R. § 3.310(a), (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran asserts service connection for CAD is warranted.  Specifically, the Veteran asserts that his CAD is secondary to his service-connected hypertension.  

1. Factual Background

An April 2010 VA hypertension examination shows the Veteran denied any CAD, valvular heart disease or congestive heart failure; however, the examiner noted a history of cardiac arrhythmia with dyspnea on exertion and orthopnea.  The examiner also noted intermittent edema of the ankles and a prior history for chest pain.  The examiner diagnosed the Veteran with hypertensive heart disease with CAD.  Following the examination, the RO issued a deferred rating decision as to the issue of whether CAD was a secondary condition related to the Veteran's hypertension.

A May 2010 VA cardiology echocardiogram report revealed a grossly normal left ventricular chamber size, a segmental wall motion that could not be adequately assessed due to poor sub-endocardial definition and unusual angulation.  Overall, the left ventricular systolic function was found normal with an estimated ejection fraction of 60 percent.  The valvular structures were also found grossly intact without significant regurgitation or stenosis per the Doppler interrogation.  A small inferior pericardial effusion without echocardiogram evidence of cardia tamponade was also found.

An October 2010 private stress cardiac imaging examination revealed stress-induced reversible ischemia.  The examination also showed a left ventricular ejection fraction measuring 62 percent, a normal wall motion and no perfusion abnormality.

A November 2010 VA medical record noted a normal echocardiogram.  A February 2011 VA medical record shows a provisional diagnosis of heart block and CAD.

An April 2011 VA cardiology nuclear stress report noted symptoms of chest pain.  Myocardial perfusion results showed the following: normal anterior wall perfusion; normal lateral wall perfusion; normal septum perfusion; normal apex perfusion; and soft tissue attenuation at the inferior wall.  Additionally, the study revealed normal left ventricular size, right ventricular size and right ventricular function.  Left ventricular ejection fraction was 66 percent.  The cardiologist concluded that there was no evidence of significant reversible ischemia and that there was a fixed defect in the interior wall consistent with diaphragmatic attenuation and the overall left ventricular function was normal with a normal cavity size and wall motion.

The Veteran underwent a VA examination in November 2011.  The examiner, nurse practitioner (NP) BKB, noted a diagnosis of CAD and the Veteran reported being diagnosed in 2000.  The examiner also noted that the Veteran's heart condition required continuous medication for control.  The examiner noted a November 2011 electrocardiogram and X-ray study that revealed a normal heart.  The examiner additionally noted a normal echocardiogram showing a left ventricular ejection fraction of 60 percent with normal wall motion and wall thickness.  An interview based METs test indicated symptoms of dyspnea, angina and dizziness, and the examiner indicated that the METs level was greater than 3 and less than 5 METs which was found to be consistent with activities such as light yard work, mowing the lawn and brisk walking.  The examiner found that the Veteran's heart condition did not affect his ability to work.  The examiner opined that the CAD was "at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected hypertension."  The examiner based her opinion on a physical examination and a review of the medical literature.  Further, the examiner explained that hypertension was a well-established risk factor for developing CAD.

In January 2012, an addendum medical opinion was provided by RR, a physician's assistant.  The examiner noted that the November 2011 VA examination report indicated that a METs interview was greater than 3 but less than 5, but that no cardiac condition was listed that affected the METs level.  She also noted that the Veteran had a normal nuclear stress test result in April 2011 which showed no ischemia, evidence of congestive heart failure or reduced ejection fraction.  Lastly, in consideration of the Veteran's body mass index greater than 40 percent, the examiner opined that the Veteran's METs level was most likely due to deconditioning and body weight.

Another addendum medical opinion was issued in February 2012; this one issued by NP MG.  She opined that it was "less likely as not" that the Veteran had a diagnosis of CAD.  The examiner based her opinion on normal findings from nuclear stress tests with no cardiac diagnostic that supported a finding of CAD or ischemic heart disease.  Additionally, multiphasic screening revealed no evidence of significant reversible ischemia, a fixed defect in the inferior wall consistent with diaphragmatic attenuation, and overall normal left ventricular function with a normal cavity size and wall motion.

The Veteran's claim for service connection was denied in a March 2012 rating decision on the basis that was no evidence of a current disability as there was no confirmed clinical diagnosis of CAD.  As noted above, in March 2014 the Board remanded this matter in order to obtain an addendum medical opinion to determine whether the medical evidence of record supported a finding that the Veteran had a diagnosis for CAD.  The Board's remand was based on a finding that the February 2012 addendum opinion was based on an incomplete record.  Specifically, the Board noted that February 2012 examiner appeared to base her opinion on an incomplete medical record that omitted an October 2010 stress cardiac imaging examination conducted by a private medical provider.

The requested addendum medical opinion was obtained in May 2015.  The examiner, Dr. TS, reviewed the 2010 stress test that suggested ischemia with reversible defects.  However, the examiner noted that nuclear stress tests conducted in June 2014 showed no evidence of reversible defect or ischemia.  In addition, the examiner noted that the June 2014 nuclear stress test was the most recent and most indicative of the Veteran's current heart condition.  Based on these findings, the examiner opined that it was "less likely than not that the Veteran has current CAD."  Additionally, the examiner noted that the stress test and echocardiogram reflected an ejection fraction of more than 60 percent which evidenced no symptoms such as chest pain or shortness of breath.  Lastly, the examiner found no evidence to support a finding that chest pain, shortness of breath or headaches were caused by hypertension or CAD.

A few weeks following the May 2015 addendum medical opinion, a VA medical record noted a possible diagnosis for CAD.  Additionally, a December 2015 VA dental consultation shows coronary arteriosclerosis as an active problem.

A January 2016 private medical record shows that the Veteran had a history of CAD which was found to be mild to moderate by a catheterization performed in November 2013.  The Veteran was also noted to have a past history of syncope cardiac catheterization demonstrated by 50 percent ostial Ramus stenosis.  The Veteran was diagnosed with CAD with angina which was being treated by prescription medication.

A June 2016 private cardiovascular medical record assessed the Veteran with atherosclerotic heart disease of native coronary artery without angina pectoris, unspecified chest pain, and angina pectoris.  The physician noted that the Veteran was seen by a cardiologist who conducted a cardiolite stress test revealing a small piece of reversible ischemia and that the Veteran would benefit from medication.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for CAD is warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As noted above, this case was remanded in March 2014 due to conflicting medical evidence as to whether the Veteran had a diagnosis for CAD.  Based on a review of the current medical evidence of record, a May 2015 VA examiner found no evidence that supported a diagnosis for CAD.  The Board finds the March 2014 VA examination report adequate as the examiner based her opinion on a review of the evidence of record at that time.

However, evidence submitted following the March 2014 VA examination report includes a January 2016 private medical record noting a diagnosis for mild to moderate CAD based on a catheterization performed in November 2013 (prior to the most recent VA addendum opinion).  Moreover, a June 2016 private cardiovascular medical record diagnosed the Veteran with atherosclerotic heart disease of native coronary artery without angina pectoris, unspecified chest pain, and angina pectoris, based on a cardiolite stress test that revealed a small piece of reversible ischemia.

Accordingly, in the present case, the Board finds there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has recently been diagnosed with mild to moderate CAD and atherosclerotic heart disease of native coronary artery without angina pectoris.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his CAD is secondary to his service-connected hypertension.  

In this regard, the Board finds the November 2011 VA examination report the most probative evidence of record.  The November 2011 VA examiner provided a positive medical opinion that the Veteran's CAD was "at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected hypertension."  

While the record at the time of the November 2011 VA examination report included conflicting medical evidence as to whether the Veteran had CAD, the Board notes that the examiner based her opinion on a finding that the medical literature established that hypertension was a well-established risk factor for developing CAD.  The negative VA examination reports that followed based their opinions solely on a finding that the Veteran did not currently have a diagnosis for CAD; a finding that has been refuted by subsequently submitted medical evidence.  Importantly, as to whether CAD is secondary to hypertension, the Board notes that there is no medical evidence to the contrary.

Accordingly, the Board will resolve reasonable doubt to find that the Veteran has CAD which is shown to be secondary to his service-connected hypertension.

In sum, the Veteran was diagnosed with CAD following the most recent VA examination report that concluded there was no diagnosis for that condition.  Importantly, there is no competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's CAD.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection on a secondary basis for CAD have been met.  The claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Hypertension - Extra-schedular Consideration

Initially, the Board notes that in a March 2014 Decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent for hypertension on a schedular basis.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  Therefore, the remaining question is whether an initial rating in excess of 10 percent for hypertension on an extra-schedular basis is warranted.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's claims file includes Social Security Administration records showing the Veteran was found disabled as of September 2008.  This disability determination was based primarily on osteoarthrosis and allied disorders, and secondarily on essential hypertension.  In filing a claim for SSA benefits, the Veteran asserted he stopped working in September 2008 because he was unable to perform his job duties due to his severe arthritis, swelling in his knees and hands, back, and high blood pressure.  After a review of the medical record, an examining physician noted that the Veteran's musculoskeletal disabilities resulted in severe impairment.  The physician additionally found no evidence that the Veteran's high blood pressure resulted in severe impairment.

An April 2010 VA examination report noted that the Veteran's service-connected hypertension was currently asymptomatic.  A November 2010 VA genitourinary examination noted that the Veteran reported retiring in 2008 for medical reasons; including lupus, arthritis and low back pain.  

In March 2014, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for hypertension on an extra-schedular basis, and instructed the RO to obtain an addendum medical opinion.  Specifically, the medical examiner was asked to opine as to whether the Veteran's service-connected hypertension, in and of itself, resulted in any interference with his ability to work.  The requested addendum medical opinion was obtained in May 2015.  After a review of the evidence of record, the examiner opined that there was no evidence to support a finding that chest pain, shortness of breath or headaches were caused by hypertension; thus, the examiner found no evidence to support a finding that the hypertension interfered with the Veteran's ability to work.  The examiner based her opinion on a stress test and echocardiogram that reflected an ejection fraction of more than 60 percent which evidenced no symptoms such as chest pain or shortness of breath.  

The Veteran underwent a VA follow-up examination in July 2012.  The examiner diagnosed the Veteran with hypertension which was found to impact his ability to work based on assertions that he was unable to walk more than 20 yards without becoming short of breath.  The Veteran also reported headaches 2-3 times per week which he attributed to his hypertension.  In addition, the Veteran reported sharp fleeting chest pain that caused him to stop frequently to rest.  However, the examiner found that the symptoms reported by the Veteran likely had multiple factors such as obesity which contributed to uncontrolled blood pressure, and back pain which limited his ability to ambulate and was exacerbated by his obesity. 

A January 2013 memorandum from a VA Vocational rehabilitation counselor noted that the Veteran was found medically infeasible for vocational rehabilitation due to the severity of his medical conditions including arthralgia, cutaneous lupus, gout, hypertension, hypertrophy of prostate without urinary obstruction, lupus erythematosus discoid, obesity, and palpitations.

A September 2015 VA psychology consultation noted that the Veteran last worked in 2008 as a construction electrician, but stopped working due to unspecified medical issues.  Another September 2015 VA medical record noted that the Veteran was no longer able to work due to his development of arthritis.

After a review of the evidence of record, the Board finds that referral for extra-schedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected hypertension was adequately contemplated by the regular schedule rating criteria.  The Veteran was found to have a history of diastolic pressure predominantly 100 or more, but not manifested by systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more. The Veteran is currently rated under 38 C.F.R. § 4.104, DC 7101, based upon those symptoms.  The Board finds the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected hypertension.  Consequently, the Board finds that referral for extra-schedular consideration is not required.  

The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as noted in the March 2014 Board Decision, has not been shown.  

Moreover, the medical evidence of record does not show that the Veteran's hypertension has resulted in marked interference with his employment.  In this regard, the Board finds the Veteran's February 2009 SSA record the most probative evidence of record.  The Veteran filed a claim for SSA benefits shortly following his retirement in 2008 and claimed that he stopped working due to his arthritis and high blood pressure.  Importantly, a physician who evaluated the Veteran's claim for SSA disability benefits found no evidence that the Veteran's hypertension resulted in severe impairment, as opposed to his arthritis which was found to result in severe impairment.  Moreover, those findings are supported by subsequent VA medical records, including the May 2015 VA addendum medical opinion.

The Board recognizes the Veteran's statements that his hypertension has interfered with his employability.  However, the Board notes that the Veteran has provided conflicting statements as to which disabilities caused him to retire in 2008.  During a November 2010 VA genitourinary examination he reported retiring due to medical reasons including lupus, arthritis and low back pain.  A September 2015 VA medical record shows the Veteran reported retiring in 2008 due to arthritis.  During his July 2012 VA follow-up examination, the examiner noted that the Veteran reported that his hypertension impacted his ability to work due to being unable to walk more than 20 yards without becoming short of breath, sharp fleeting chest pain that caused him to stop frequently to rest, and headaches.  Accordingly, the Board finds the Veteran an unreliable historian as to the reasons why he retired in 2008.

In any event, even if the Veteran was found to have provided consistent lay statements regarding the effect of his hypertension on his ability to work, medical professionals have routinely found that the symptoms reported by the Veteran had multiple factors besides the underlying hypertension, including obesity and back pain that limited his ability to ambulate.  Further, the Veteran is not currently service connected for headaches secondary to his hypertension.  See July 2015 rating decision.  

Lastly, the Board notes that the medical evidence of record does not show that the Veteran has undergone frequent hospitalizations due to his hypertension.

Therefore, after considering the totality of the evidence, the Board finds that the Veteran's hypertension has not resulted in marked interference with his employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016).  

Finally, as noted above, the Veteran has separately filed a claim for a TDIU that is currently on appeal and which will be addressed in a later Board decision.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability is not currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to an initial rating in excess of 10 percent for hypertension, on an extra-schedular basis, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


